Citation Nr: 1610208	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  09-17 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1999 to August 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which declined to reopen the claim for entitlement to service connection for a low back disability.  Jurisdiction subsequently transferred to the RO in Atlanta, GA. 

A hearing was held on February 11, 2014, in Atlanta, Georgia, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

In a June 2014 decision, the Board found that new and material evidence had been submitted sufficient to reopen the claim for entitlement to service connection for a low back disability.  The Board remanded the reopened claim for further development.  The Board subsequently remanded the underlying issue again in November 2015, and the case has since been returned to the Board for appellate review.


FINDINGS OF FACT

1.  The Veteran is presumed to have been in sound condition with regard to his back at entrance to active military service.

2.  The evidence is at least in equipoise that the Veteran's current lumbosacral sprain is a continuation of a low back disorder considered as having arisen during service.

 
CONCLUSION OF LAW

The criteria for service connection for lumbosacral sprain have been met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Without deciding whether the notice and development required has been satisfied with respect to the issue on appeal, the Board concludes that this duty does not preclude the Board from adjudicating this claim, because the Board is granting in full the benefits sought on appeal.  If any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 
 § 1111.  This presumption attaches only where there has been an induction examination in which the later-complained-of disability was not noted.  In cases where the disease or injury at issue is not noted on the entrance examination, a two-pronged test is for consideration in determining whether the presumption of soundness has been rebutted.  First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service.  Second, VA must show by clear and unmistakable evidence that the preexisting disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  In cases where clear and unmistakable evidence exists that the disease or injury pre-existed service, but clear and unmistakable evidence is not present which demonstrates that the preexisting disease or injury was not aggravated by service, the presumption of soundness would not be rebutted.  The regulation establishes that a presumption of soundness would apply, even when there was evidence of a preexisting condition, if the government failed to show by clear and unmistakable evidence that a veteran's preexisting condition was not aggravated by service.  This essentially has the effect of converting a service connection claim based on aggravation into one based on incurrence of a service-connected disability where the government is unable to show a lack of aggravation of a preexisting condition by clear and unmistakable evidence.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2006).  Although the Court of Appeals for Veterans Claims (Court) has acknowledged that the language of 38 C.F.R. § 1111 appears "self-contradictory" on its face, creating a scenario where the government's failure to show lack of aggravation results in a failure to overcome the presumption of soundness even where the veteran concedes that his condition preexisted entrance into service, the Court reasoned that such an outcome was intended by the regulation's drafters to ensure that when service connection is granted in such situations, no deduction for the degree of disability existing at the time of entrance will be made should the evidence justify a compensable evaluation.  See id; 38 C.F.R. § 3.322.

The term "noted" in section 1111 of the statute denotes only such conditions as are recorded in examination reports.  History provided by the veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1) ; Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.


III.  Background

The Veteran has asserted that he suffered a work-related injury to his back pre-service, but was asymptomatic and had largely recovered at the time he entered service, and that he experienced a relapse of his back symptoms and a permanent worsening of his condition during training during his period of active duty. 

The Veteran's service treatment records (STRs) have been associated with his claims file.  The Veteran's May 1999 enlistment examination found the appellant normal on clinical evaluation, and did not note the presence of any abnormalities or defects relating to the spine at the time of enlistment.  The Veteran is therefore presumed to have entered service in sound condition with respect to his back.  See 38 C.F.R. § 1111.  At the February 2014 Board hearing, the Veteran testified that he went to sick call once for his back, and that he was taken to an off-base facility where a spinal tap was performed because he was also having neck pain and headaches going down his spine.  The STRS include a May 1999 emergency care and treatment record noting that the Veteran was complaining of a stiff neck and back pain since he had a spinal tap, with lower back pain every time he tried to move.  The record states that the Veteran had been seen multiple times that week with these complaints, with the physician writing that the Veteran was "very melodramatic" and uncooperative.  An August 1999 psychological evaluation assessed the Veteran with pain disorder associated with psychological factors/narcissistic personality disorder, and recommended a transfer to casual for failure to adapt.  An August 1999 notation made on the Veteran's recruit information card states that the Veteran had been on bedrest for the last four days with no improvement in status, and that every applicable test had been performed and nothing was discovered wrong with him.  The Veteran was discharged from active military service in August 1999.

Private treatment records from March 2000 to December 2000 document the Veteran's continued complaints regarding his low back.  A March 2000 private orthopaedic surgeon note indicates that the Veteran was being followed for cervical and lumbar sprains and possible herniated disc, nothing that the Veteran had a flare of pain the previous week and his back was swollen.  On examination, tenderness in the lower lumbar area was elicited, and the assessment was lumbar sprain with possible herniated disc.  A July 2000 record from the same physician indicates that MRI of the lumbar spine was essentially within normal limits.  On examination, mild paraspinal muscle spasm was present in the lumbar spine, and lumbar sprain was assessed.  A May 2000 private hospital note recorded the Veteran's reported medical history of an accident at work, with UPS, when boxes fell on him in 1998 resulting in lumbar and cervical pain.  A December 1, 2000 operative report included diagnoses of L4-L5 and L5-S1 disc disease with chronic back pain and left leg radiculopathy, but a December 4, 2000 office note from the same surgeon who performed the surgery at the beginning of the month diagnosed the Veteran with left paravertebral muscle spasms, status post provocative discogram and selective transforaminal epidural steroid injections and stated that "[a]fter reviewing his fluoroscopic results and the provocative discogram, it appears obvious . . . that he does not have herniated disc disease but he has annular tears causing severe back pain which is causing his paravertebral muscle spasms."  The private treatment records also include a request to an insurance carrier for approval of specific treatment for the lumbar spine, with a heading documenting the Veteran's Workers' Compensation Benefit number, designating the Veteran as the claimant and UPS as the insured, and recording the date of accident as August 9, 1998. 

The Veteran's claim for entitlement to service connection was denied in a December 2001 rating decision.  The Veteran submitted a claim to reopen the issue in July 2007.  The Veteran submitted a September 2009 letter from his private treatment provider, Dr. T., who indicated that the Veteran was injured at work in August 1998 and was diagnosed with lower back strain which was treated conservatively, but that the Veteran's back condition relapsed during his military service due to the rigors of training.  Dr. T further indicated that he had been treating the Veteran since 2008, with a main complaint of back pain, and that the Veteran's recent MRI was normal but his low back range of motion was limited by pain and muscle spasm.  The physician stated an opinion that the Veteran's lower back pain is due to the pre-service injury, from which he recovered before joining the military, which was then aggravated during service.  Finally, Dr. T. explained that the lack of positive findings on MRI or X-ray for a number of years, stating that it takes time to see signs of degeneration on these tests, and the absence of significant changes on the tests does not suggest that the pain is not real.  In a March 2014 follow-up letter, Dr. T. stated that repeated testing had shown a steady deterioration of the muscle tissue in the lower back resulting in extreme spasms and/or radiating pain and numbness to the extremities.

The Veteran was provided with a VA examination for his claimed disability in November 2014.  The examiner checked the box indicating that the Veteran had lumbar strain, but in the opinion portion of his report, the examiner stated that the Veteran has a sprained lumbosacral spine, particular at the L5-S1 level as confirmed by discography, with normal X-rays and MRI.  The examiner found that because the Veteran gave a history to two physicians and a Workers' Compensation Claim number denoting an injury to his back in August 1998, he had a preexisting back condition upon entering service.  Additionally, the examiner stated that "it is very likely that the back was aggravated" during physical training, but that "[t]he question is whether or not the aggravation persisted."  He concluded that it was less likely than not that the disorder was incurred in or caused by the claimed in-service injury, event, or illness, stating that there is "no evidence of objective disease" over the years, based on physical exam, x-rays, and MRI.  Following remand by the Board, an additional VA examination was conducted in December 2015, diagnosing the Veteran with lumbosacral strain, and recording the Veteran's reported history of gradual onset of low back pain over the course of boot camp in 1999 with intermittent aching backache since.  The December 2015 examiner opined that the low back condition was less likely caused by or incurred in service, reasoning that the STR's showed one acute complaint of back pain over a one week period following a lumbar puncture in August 1999, which the examiner stated was apparently a self-limiting episode, and that no other complaints were documented in the STRs to suggest ongoing sequelae.  The examiner further stated that there was no evidence of a back condition prior to service.

IV.  Analysis

In considering the evidence of record under the aforementioned law and regulations, the Board finds that the evidence is at least in equipoise that the Veteran's current low back disorder, lumbosacral sprain, is a continuation of a low back disorder that will be considered as having arisen during his period of active military service.

As an initial matter, although the Veteran has asserted entitlement to service connection under a theory of aggravation during service of a preexisting injury, his claim will be considered as one of service incurrence due the machinations of the presumption of soundness.  The Veteran's May 1999 enlistment examination contained no notations of any low back abnormalities or defects; thus, the presumption of soundness applies.  See 38 U.S.C.A. § 1111.  The Board also finds that the government has not met the burden necessary to rebut the presumption of soundness because, while there is conclusive evidence, including documentation of a Workers' Compensation claim, that the Veteran clearly and unmistakably suffered a back injury prior to service, both the November 2014 examiner and the Veteran's private physician have opined that the Veteran's back injury was likely aggravated during service.  Therefore, the evidence does not clearly and unmistakably demonstrate that the pre-service back injury was not aggravated in service, and per the Court's holding in Wagner, the path to entitlement to service connection becomes one of incurrence in or causation by service.  

The Board finds persuasive the November 2014 VA examiner's reasoning that "it is very likely that the back was aggravated during physical training," but that "[t]he question is whether or not the aggravation persisted."  The fact that this examiner concluded that it was less likely than not that the Veteran's current lumbosacral sprain was incurred in or caused by service is found to be of less importance than his reasoning indicating that the back pain noted in the STR's likely represents symptomatology from a prior back injury.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning).  In collaboration with the private treatment records from March through December 2000 documenting continued complaints of back pain, treatment with epidural steroid injections, and discography confirming the presence of a sprained lumbosacral spine, particularly at the L5-S1 level, as well as the Veteran's consistent, competent, and credible lay statements of continuing low back pain since service, the evidence is found to at least reach the point of equipoise as to whether the Veteran's current lumbosacral sprain can be considered to have originated in service.  

The Board acknowledges that the December 2015 VA examination report instead indicates that the Veteran currently suffers from lumbosacral strain which was less likely than not incurred in or caused by military service.  The opinion, however, is found to carry little probative value, as the examiner's rationale that the STR's show one acute complaint of back pain without further complaints found over the remainder of the STRs to suggest any ongoing sequelae from an "apparently self-limiting episode" completely ignores the fact that the Veteran was discharged less than one month following this episode and that private treatment records from less than one year following service document continued symptoms of low back pain.  See Nieves-Rodriguez at 304 (noting that most of the probative value of a medical opinion comes from its reasoning and that it must be clear that the medical expert applied valid medical analysis to the significant facts of a particular case).  Further, the December 2015 examiner's statement that "there is no evidence for a back condition prior to service" is blatantly false, as private treatment records from shortly after service include a history given by the Veteran of suffering a work-related back injury and further document the Veteran's Workers' Compensation Benefit number and a date of accident in August 1998, thereby further lessening the probative value of his conclusion.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based an inaccurate factual premise carries little, if any, probative weight).

In conclusion, a preponderance of the evidence demonstrates that the Veteran has a current disability of lumbosacral sprain and complaints during service evincing a low back injury, and the evidence is at least in equipoise as to whether the latter represents early manifestations of the former.  Although the evidence suggests that a pre-service low back injury was aggravated by physical training during service, because the presumption of soundness is applicable and the government has not met the burden necessary to rebut such presumption, the Veteran's low back disability will be considered to have been incurred, rather than aggravated, during active military service.  Therefore, service connection for lumbosacral sprain is warranted on a direct basis.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304.

ORDER

Service connection for lumbosacral sprain is granted







____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


